DETAILED ACTION
This is in response to application filed on 12/8/2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 depicted in Figs. 1-5
Species 2 depicted in Fig. 6
Species 3 depicted in Fig. 7
Species 4 depicted in Figs. 8A and 8B
Species 5 depicted in Figs. 9, 10A, 10B
Species 6 depicted in Fig. 11
Furthermore, if applicant elects Species 1, applicant is required to further elect one of the following subspecies:
Subspecies A--depicted in Figs. 1-4
Subspecies B-- depicted in Fig. 5
The species are independent or distinct because:
Species 1 illustrates shoe with printed material on toe area
Species 2 illustrates a shoe with 4 layers of printed material on the toe area, side area, and heel area, where the hardness from toe to heel increases
Species 3 illustrates a shoe with 3 layers of homogenous material but can be gradated or discontinuous, where the hardness from toe to heel increases
Species 4 illustrates a shoe with 2 layers of printed layers
Species 5 illustrates a shoe with 3 layers on top of each other
Species 6 illustrates a shoe with 3 layers where the second hardness is less than the others
The subspecies are independent or distinct because:
Subspecies A illustrates a shoe with printed material in the toe area but the printed material is alternating and evenly spaced
Subspecies B illustrates a shoe with printed material in the toe area but the printed material is alternating with gradating spacing

In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:
	
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/subspecies or grouping of patentably indistinct species/subspecies.
Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with agent Brandon Johnson on 6/6/22 a provisional election was made without traverse to prosecute the invention of Species 3 (Figs. 7A, 7B), claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 15 is not found in the specification; however, support seems to be provided by [068]; examiner recommends adding the language verbatim into an appropriate section of the specification
Similarly, Claim 20 is not found in the specification; however, support seems to be provided by [068]; examiner recommends adding the language verbatim into an appropriate section of the specification
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities: 
Claim 6 Line 3 after “range of” delete “is”
Appropriate correction is required.
Claim Interpretation
Regarding Claims 1-20-- the recitations of “printed” are being treated as a product-by-process limitation, wherein in light of the specification, printed is referring to the method by which a material/layer is formed.  It is noted that the determination of patentability in a product-by-process claim is based on the finished product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
More specifically, the patentable weight is limited to structural features that are visible in the finished products; in this case, the structure of the claims only require layer(s) on an upper coupled to a sole structure, along with the hardness/stiffness recitations, the various material locations, thicknesses, and/or the alternating spaced-apart segments.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 11, 14-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al (US Publication 2011/0283560) in view of Guyan (USPN 10426226) and Kilgore et al (USPN 7543399), herein Kilgore.
Regarding Claim 1, Portzline teaches an article of footwear (see Fig. 1H; [0031] "article of footwear") comprising:
a sole structure (see Fig. 1G, 1H; [0031] "article of footwear…comprise…midsole 100g");
an upper (see Fig. 1H; [0031] "article of footwear…comprise…upper 80"),
a section of the upper ([0031] "Figs. 1G and 1H illustrate…where the multiple response property comprise …also portions of…the heel cup 70 and/or upper 80"; [0031] "multiple response property materials may extend to encompass all or a portion of the vamp or upper 80, such as the toe box, the instep, the tongue, or the ankle collar", wherein the section of sole material extending to encompass is the section of the upper),
wherein the section includes a plurality of materials each having a different hardness than an adjacent material (see Fig. 1D; wherein the sole embodiment of Fig. 1D is utilized as the sole extending in Figs. 1G, 1H based on [0031] “Figs. 1G and 1H illustrate a multiple response property article of footwear in accordance with various embodiments; wherein the sole of Fig. 1D is disclosed of having a plurality of materials each having different hardness/durometer than the adjacent material; [0022] "first response property material 10 may have a higher...durometer, with second response property material 12 having a ...durometer that is less than that of first response property material 10, but greater than that of third response property material 14", wherein hardnesses are of 14<12<10; in more detail, [0021] "blended transition 16 may be disposed between the first and second response property materials"; [0027] "second blended transition 18 may be disposed between second response property material 12 and third response property material 14...such as arrangement may provide a balance of cushioning (...14 is a lower...durometer foam)...and stability (material 10 is a higher...durometer foam)"; [0026] "lower durometer (e.g., softer) third response property material 14 may be used as the upper layer to provide comfort, whereas second 12 and first 10 response property materials may have higher...durometers, for instance to provide durability, support, and resilience"; [0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and75 Asker C"),
wherein the plurality of materials is arranged on the upper such that a stiffness of the upper is gradated from a toe portion of the upper to a heel portion of the upper (wherein hardness/durometer corresponds to stiffness; see Fig. 1D where 14 is at toe, 10 is at heel, wherein as aforementioned, 14 < 12 < 10),
and wherein a stiffness of the heel portion is greater than stiffness of the toe portion (see Fig. 1D, wherein 14 < 12 < 10).

Portzline does not explicitly teach the upper coupled to the sole structure.

Guyan teaches the upper coupled to the sole structure (see Fig. 1A; Col. 4 Lines 2-3 "upper 100 coupled to a sole assembly 105").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s upper and sole structure with Guyan’s attachment if necessary as it is a known manufacturing structure in the shoe art in order to provide a sound structure for a shoe.

Portzline at least suggests that the recitations of the section are of a separate layer disposed on the upper ([0031] recites that the sole materials are encompassing all of the upper, such that the sole materials extend to form a separate layer on a base layer of an upper).

Nevertheless, Kilgore teaches wherein a section of sole extends to form a separate layer of an upper to an underlying upper layer (see Fig. 5D where sole forms a separate layer to an underlying upper layer; Col. 12 Line 33 “shoe base portion 500 and outsole member 502”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s sole/upper structure such that the sole materials extent forms a separate layer on a base upper layer as taught by Kilgore as a known shoe assembly, wherein such an extent provides additional support, protection, and/or abrasion resistance.

As to the term “printed” that proceeds the terms “layer” or “materials” in Claim 1, such that the materials are printed and therefore form a printed layer--as discussed above in the claim interpretation of the office action, the term “printed” bears no patentable weight because one cannot determine from the finished product whether or not the material or layer was formed by printing.  
It is further noted that the materials taught by Portzline could be utilized in a method of printing ([0034] “midsole may include one or more…material, such as rubberized EVA, polyurethane, and/or other any midsole/footwear construction material known to those of skill in the art”; see [0135] of the applicant’s specification where it says polymers can be printed; it is known that these materials are options of polymers and the printing process is a well-known technique in the art. Inasmuch as all the structure is met by the prior art, the recitation is met).
Regarding Claim 3, modified Portzline teaches all the claimed limitations as discussed above in Claim 1.
Portzline further teaches wherein the upper further comprises first and second side portions (see Fig. 1H),
wherein the plurality of printed materials is arranged on the upper such that stiffnesses of either or both of the first and second side portions is less than the stiffness of the heel portion and greater than the stiffness of the toe portion (inasmuch as the stiffness pattern of the sole material extends upward as another layer arranged on the upper as 14<18<12<16<10, then the side portions, such as 16, 18 extended, has stiffness less than that of the heel 10 extended and greater than the stiffness of the toe 14 extended).
Regarding Claim 4, modified Portzline teaches all the claimed limitations as discussed above in Claim 3.
Portzline further teaches wherein the plurality of printed materials (14<18<12<16<10) includes:
a first printed material disposed on the toe portion of the upper, wherein the first printed material has a first hardness (hardness at 14 extended to toe portion of upper)
a second printed material disposed on the first side of the upper, wherein the second printed material has a second hardness (hardness at 18 extended to first side of upper);
a third printed material disposed on the second side portion of the upper, wherein the third printed material has a third hardness (hardness at 16 extended to second side portion of upper); and
a fourth printed material disposed on the heel portion of the upper, wherein the fourth printed material has a fourth hardness (hardness at 10 extended to heel portion of upper),
wherein the first hardness is less than the second hardness, the third hardness, and the fourth hardness (wherein toe is less than sides and heel, 14 < 18, 16, 10),
wherein the second hardness is less than the third hardness and the fourth hardness (18 < 16, 10),
and wherein the third hardness is less than the fourth hardness (16 <10).

Regarding Claim 11, Portzline teaches an article of footwear (see Fig. 1H; [0031] "article of footwear") comprising:
a sole structure (see Fig. 1G, 1H; [0031] "article of footwear…comprise…midsole 100g");
an upper (see Fig. 1H; [0031] "article of footwear…comprise…upper 80"),
the upper comprising a toe portion, a midfoot portion, and a heel portion (see Fig. 1D; wherein the toe portion is 14 and a top part of 18; the midfoot has 12 and a front part of 16; heel portion has 10 and a back part of 16),
a section of the upper ([0031] "Figs. 1G and 1H illustrate…where the multiple response property comprise …also portions of…the heel cup 70 and/or upper 80"; [0031] "multiple response property materials may extend to encompass all or a portion of the vamp or upper 80, such as the toe box, the instep, the tongue, or the ankle collar", wherein the section of sole material extending to encompass is the section of the upper),
wherein the section includes a first material comprising a first hardness (see Fig. 1D; wherein the sole embodiment of Fig. 1D is utilized as the sole extending in Figs. 1G, 1H based on [0031] “Figs. 1G and 1H illustrate a multiple response property article of footwear in accordance with various embodiments; wherein the sole of Fig. 1D is disclosed of having a plurality of materials each having different hardness/durometer than the adjacent material; [0022] "first response property material 10 may have a higher...durometer, with second response property material 12 having a ...durometer that is less than that of first response property material 10, but greater than that of third response property material 14", wherein hardnesses are of 14<12<10; in more detail, [0021] "blended transition 16 may be disposed between the first and second response property materials"; [0027] "second blended transition 18 may be disposed between second response property material 12 and third response property material 14...such as arrangement may provide a balance of cushioning (...14 is a lower...durometer foam)...and stability (material 10 is a higher...durometer foam)"; [0026] "lower durometer (e.g., softer) third response property material 14 may be used as the upper layer to provide comfort, whereas second 12 and first 10 response property materials may have higher...durometers, for instance to provide durability, support, and resilience"; [0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and75 Asker C"; first material being 14; hardnesses being 14<18<12<16<10),
a second material comprising a second hardness (see Fig. 1D; second material being 12),
and a third material comprising a third hardness (see Fig. 1D; third material being 10),
wherein the second material is harder than the first material (12 > 14),
and wherein the third material is harder than the first material and the second material (10 > 12 > 14),
wherein the toe portion of the upper comprises a first region and a second region disposed farther toward the heel portion than the first region (see Fig. 1D; first region being 14, second region being transition 18),
wherein the first region has the first material disposed thereon (toe has 14),
wherein the second region has a first mixture of the first material and the second material disposed thereon (18 is of toe and is a blend/mixture),
and wherein the first mixture is harder than the first material (wherein a blend is in between hardnesses and therefore 18 > 14 as 14<18<12<16<10)
wherein the midfoot portion of the upper comprises a third region and a fourth region disposed farther toward the heel portion than the third region (third region being 12; fourth region being the front part of transition 16),
wherein the third region has the second material disposed thereon (midfoot has 12),
wherein the fourth region has a second mixture of the second material and the third material disposed thereon (wherein front part of 16 is part of midfoot; wherein transition 16 is between 12 and 10),
and wherein the second mixture is harder than the second material and the first mixture (wherein a blend is in between hardnesses and therefore 16 > 12, 18),
wherein the heel portion of the upper comprises a fifth region and a sixth region disposed farther toward the heel portion than the fifth region (wherein the fifth region is the back part of transition 16 between 12 and 10; wherein sixth region is 10),
wherein the fifth region has a third mixture of the second material and the third material disposed thereon (wherein the back part of the 16 is part of heel; wherein fifth region is back part of transition 16 between 12 and 10),
wherein the third mixture is softer than the third material (wherein a blend is between hardnesses and therefore back part of 16 < 10),
and wherein the sixth region has the third material disposed thereon (sixth region being 10).

Portzline at least suggests wherein the third mixture is harder than the second mixture (suggesting wherein a back part of 16 is harder than a front part of 16 with [0020] "blended transitions in the multiple response property midsoles disclosed herein may provide a gradual transition between the portions with different material response properties, which in-turn may help to ensure a more fluid foot-strike motion").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s layer such that the third mixture is harder than the second mixture in light of Portzline [0020] in order to fine-tune fluid foot-strike motion depending on desired fluidity, especially as Portzline teaches a gradual transition.

Portzline does not explicitly teach the upper coupled to the sole structure.

Guyan teaches the upper coupled to the sole structure (see Fig. 1A; Col. 4 Lines 2-3 "upper 100 coupled to a sole assembly 105").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s upper and sole structure with Guyan’s attachment if necessary as it is a known manufacturing structure in the shoe art in order to provide a sound structure for a shoe.

Portzline at least suggests that the recitations of the section are of a separate layer disposed on the upper ([0031] recites that the sole materials are encompassing all of the upper, such that the sole materials extend to form a separate layer on a base layer of an upper).

Nevertheless, Kilgore teaches wherein a section of sole extends to form a separate layer of an upper to an underlying upper layer (see Fig. 5D where sole forms a separate layer to an underlying upper layer; Col. 12 Line 33 “shoe base portion 500 and outsole member 502”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s sole/upper structure such that the sole materials extent forms a separate layer on a base upper layer as taught by Kilgore as a known shoe assembly, wherein such an extent provides additional support, protection, and/or abrasion resistance.

As to the term “printed” that proceeds the terms “layer” or “materials” in Claim 1, such that the materials are printed and therefore form a printed layer--as discussed above in the claim interpretation of the office action, the term “printed” bears no patentable weight because one cannot determine from the finished product whether or not the material or layer was formed by printing.  
It is further noted that the materials taught by Portzline could be utilized in a method of printing ([0034] “midsole may include one or more…material, such as rubberized EVA, polyurethane, and/or other any midsole/footwear construction material known to those of skill in the art”; see [0135] of the applicant’s specification where it says polymers can be printed; it is known that these materials are options of polymers and the printing process is a well-known technique in the art. Inasmuch as all the structure is met by the prior art, the recitation is met).
Regarding Claim 14, modified Portzline teaches all the claimed limitations as discussed above in Claim 11.
Portzline at least suggests wherein the first hardness is 15A on a Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein first hardness is 14 and therefore 55 Asker C, wherein it is known in the art that 55 Asker C is about 32 Shore A, see extrinsic evidence Worldwide Foam NPL),
wherein the second hardness is 40A on the Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein second hardness would be 12 and therefore 65 Asker C, wherein it is known in the art that 65 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL),
and wherein the third hardness is 70A on the Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein third hardness would be 10 and therefore 75 Asker C, wherein it is known in the art that 53 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL).
Modified Portzline discloses the general conditions of the claimed invention except for the express disclosure of the specific hardness values recited.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardnesses of Portzline to be of the specific hardnesses recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline such that the first, second, and third hardnesses meet the hardness values as recited as the hardnesses are merely result-effective variables, and therefore merely optimum or workable ranges, especially as modified Portzline already teaches hardnesses that increase toward the heel which is the same pattern as recited.
Regarding Claim 15, modified Portzline teaches all the claimed limitations as discussed above in Claim 11.
Portzline further teaches wherein the first mixture comprises a hardness within a range of 16A-39A on a Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein first hardness is 14 and therefore 55 Asker C, wherein it is known in the art that 55 Asker C is about 32 Shore A, see extrinsic evidence Worldwide Foam NPL; wherein second hardness would be 12 and therefore 65 Asker C, wherein it is known in the art that 65 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL; inasmuch as the first mixture is between 14 and 12, the hardness is between 32 and 38 which meets the range),
wherein the second mixture comprises a hardness within a range of 41A-69A on the Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein second hardness would be 12 and therefore 65 Asker C, wherein it is known in the art that 65 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL; wherein third hardness would be 10 and therefore 75 Asker C, wherein it is known in the art that 53 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL; inasmuch as the second mixture is between 12 and 10, the hardness is between 38 and 53 which meets the range),
and wherein the third mixture comprises a hardness within a range of 41A-69A on the Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein second hardness would be 12 and therefore 65 Asker C, wherein it is known in the art that 65 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL; wherein third hardness would be 10 and therefore 75 Asker C, wherein it is known in the art that 53 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL; inasmuch as the second mixture is between 12 and 10, the hardness is between 38 and 53 which meets the range).

Regarding Claim 16, Portzline teaches an article of footwear (see Fig. 1H; [0031] "article of footwear") comprising:
a sole structure (see Fig. 1G, 1H; [0031] "article of footwear…comprise…midsole 100g");
an upper (see Fig. 1H; [0031] "article of footwear…comprise…upper 80"),
the upper comprising a toe portion, a midfoot portion, and a heel portion (see Fig. 1D; wherein the toe portion is 14; the midfoot is 18, 12, 16; heel portion is 10),
a section of the upper ([0031] "Figs. 1G and 1H illustrate…where the multiple response property comprise …also portions of…the heel cup 70 and/or upper 80"; [0031] "multiple response property materials may extend to encompass all or a portion of the vamp or upper 80, such as the toe box, the instep, the tongue, or the ankle collar", wherein the section of sole material extending to encompass is the section of the upper),
wherein the section includes a first material comprising a first hardness (see Fig. 1D; wherein the sole embodiment of Fig. 1D is utilized as the sole extending in Figs. 1G, 1H based on [0031] “Figs. 1G and 1H illustrate a multiple response property article of footwear in accordance with various embodiments; wherein the sole of Fig. 1D is disclosed of having a plurality of materials each having different hardness/durometer than the adjacent material; [0022] "first response property material 10 may have a higher...durometer, with second response property material 12 having a ...durometer that is less than that of first response property material 10, but greater than that of third response property material 14", wherein hardnesses are of 14<12<10; in more detail, [0021] "blended transition 16 may be disposed between the first and second response property materials"; [0027] "second blended transition 18 may be disposed between second response property material 12 and third response property material 14...such as arrangement may provide a balance of cushioning (...14 is a lower...durometer foam)...and stability (material 10 is a higher...durometer foam)"; [0026] "lower durometer (e.g., softer) third response property material 14 may be used as the upper layer to provide comfort, whereas second 12 and first 10 response property materials may have higher...durometers, for instance to provide durability, support, and resilience"; [0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and75 Asker C"; first material being 14; hardnesses being 14<18<12<16<10),
a second material comprising a second hardness (see Fig. 1D; second material being 12),
and a third material comprising a third hardness (see Fig. 1D; third material being 10),
wherein the second material is harder than the first material (12 > 14),
and wherein the third material is harder than the first material and the second material (10 > 12 > 14),
wherein the toe portion of the upper has the first material disposed thereon (see Fig. 10D; wherein toe portion is material 14),
wherein the midfoot portion of the upper comprises a first region and a second region disposed farther toward the heel portion than the first region (wherein first region is 18; second region is 16),
wherein the first region has a first mixture of the first printed material and the second printed material disposed thereon (18 being between 14 and 12 is a mixture of the two),
wherein the first mixture is harder than the first printed material and softer than the second printed material (wherein 18 > 14, and 18 < 12, as hardnesses are 14<18<12<16<10),
wherein the second region has a second mixture of the second printed material and the third printed material disposed thereon (16 being between 12 and 10 is a mixture of the two),
and wherein the second mixture is harder than the second printed material and softer than the third printed material (wherein 16 > 12, and 16 < 10 , as hardnesses are 14 < 18< 12<16<10),
wherein the heel portion of the upper has the third printed material disposed thereon (see Fig. 10D for material 10).

Portzline does not explicitly teach the upper coupled to the sole structure.

Guyan teaches the upper coupled to the sole structure (see Fig. 1A; Col. 4 Lines 2-3 "upper 100 coupled to a sole assembly 105").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s upper and sole structure with Guyan’s attachment if necessary as it is a known manufacturing structure in the shoe art in order to provide a sound structure for a shoe.

Portzline at least suggests that the recitations of the section are of a separate layer disposed on the upper ([0031] recites that the sole materials are encompassing all of the upper, such that the sole materials extend to form a separate layer on a base layer of an upper).

Nevertheless, Kilgore teaches wherein a section of sole extends to form a separate layer of an upper to an underlying upper layer (see Fig. 5D where sole forms a separate layer to an underlying upper layer; Col. 12 Line 33 “shoe base portion 500 and outsole member 502”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s sole/upper structure such that the sole materials extent forms a separate layer on a base upper layer as taught by Kilgore as a known shoe assembly, wherein such an extent provides additional support, protection, and/or abrasion resistance.

As to the term “printed” that proceeds the terms “layer” or “materials” in Claim 1, such that the materials are printed and therefore form a printed layer--as discussed above in the claim interpretation of the office action, the term “printed” bears no patentable weight because one cannot determine from the finished product whether or not the material or layer was formed by printing.  
It is further noted that the materials taught by Portzline could be utilized in a method of printing ([0034] “midsole may include one or more…material, such as rubberized EVA, polyurethane, and/or other any midsole/footwear construction material known to those of skill in the art”; see [0135] of the applicant’s specification where it says polymers can be printed; it is known that these materials are options of polymers and the printing process is a well-known technique in the art. Inasmuch as all the structure is met by the prior art, the recitation is met).
Regarding Claim 19, modified Portzline teaches all the claimed limitations as discussed above in Claim 16.
Portzline at least suggests wherein the first hardness is 15A on a Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein first hardness is 14 and therefore 55 Asker C, wherein it is known in the art that 55 Asker C is about 32 Shore A, see extrinsic evidence Worldwide Foam NPL),
wherein the second hardness is 40A on the Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein second hardness would be 12 and therefore 65 Asker C, wherein it is known in the art that 65 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL),
and wherein the third hardness is 70A on the Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C", wherein third hardness would be 10 and therefore 75 Asker C, wherein it is known in the art that 53 Asker C is about 38 Shore A, see extrinsic evidence Worldwide Foam NPL).
Modified Portzline discloses the general conditions of the claimed invention except for the express disclosure of the specific hardness values recited.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardnesses of Portzline to be of the specific hardnesses recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline such that the first, second, and third hardnesses meet the hardness values as recited as the hardnesses are merely result-effective variables, and therefore merely optimum or workable ranges, especially as modified Portzline already teaches hardnesses that increase toward the heel which is the same pattern as recited.
Regarding Claim 20, modified Portzline teaches all the claimed limitations as discussed above in Claim 19.
Modified Portzline also discloses wherein the first mixture comprises a hardness within a range of 16A-39A on the Shore A durometer scale (Claim 19 already taught that 14 is 15A Shore A; 12 is 40A Shore A; 10 is 70A Shore A; wherein the first mixture is between 14 and 12 and therefore between 15A and 40A),
and wherein the second mixture comprises a hardness within a range of 41A-69A on the Shore A durometer scale (Claim 19 already taught that 14 is 15A Shore A; 12 is 40A Shore A; 10 is 70A Shore A; wherein the second mixture is between 12 and 10 and therefore between 40A and 70A).
Nevertheless, in the case that the prior art of Portzline lacks sufficient specificity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s ranges to be exactly as recited, as applicant appears to have placed no criticality on the claimed range (see applicant specification [0068] which seems to provide the support for the recitation) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially in order to meet intended use.

Claim(s) 2, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al (US Publication 2011/0283560) in view of Guyan (USPN 10426226) and Kilgore et al (USPN 7543399), herein Kilgore, further in view of Dua et al (USPN 7347011).
Regarding Claim 2, modified Portzline teaches all the claimed limitations as discussed above in Claim 1.
Modified Portzline does not explicitly teach wherein the printed layer is a second printed layer,
and the article of footwear further comprises a first printed layer on which the second printed layer is disposed.

However, Portzline already taught the sole material extending as a separate layer over an upper.

Dua teaches an upper with a first layer (see Fig. 14; Col. 10 Lines 39-43 "article of footwear 210...includes...an upper 230.  Upper 230 includes a textile element 240 that forms an interior layer...includes an intermediate layer 250 and an exterior layer 260"; Col. 10 Lines 48-50 "exterior layer of the upper may be selected based upon the properties of wear-resistance, flexibility, and air-permeability"; Col. 10 Lines 50-53 "the intermediate layer of the upper may be formed from a lightweight polymer foam material that provides cushioning and protects the foot from objects that may contact the upper"; Col. 10 Lines 53-56 "interior layer of the upper may be formed of a moisture-wicking textile that removes perspiration from the area immediately surrounding the foot", wherein the first layer is the intermediate layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s upper to be of the materials and layers as taught by Dua for the various advantages indicated with each layer and material (Col. 10 Lines 48-56), such as the intermediate layer of polymer foam for cushioning.

As to the term “printed” that proceeds the terms “layer” in “first layer”--
As discussed above in the claim interpretation of the office action, the term “printed” bears no patentable weight because one cannot determine from the finished product whether or not the material or layer was formed by printing.  
It is further noted that the material taught by Dua could be utilized in a method of printing (Dua teaches that the first layer/intermediate layer is of polymer foam in Col. 10 Lines 50-53; similarly as to aforementioned rejection of Claim 1, applicant’s specification [0135] indicates polymers are printable; it is known that Dua’s material is an option of polymers and the printing process is a well-known technique in the art. Inasmuch as all the structure is met by the prior art, the recitation is met).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Portzline teaches wherein the printed layer is a second printed layer (see subsequent explanation below),
and the article of footwear further comprises a first printed layer (intermediate layer provided by Dua) on which the second printed layer (the sole material layer extending to encompass at least a portion of the upper as taught by Portzline and Kilgore) is disposed. 
Regarding Claim 12, modified Portzline teaches all the claimed limitations as discussed above in Claim 11.
Modified Portzline does not explicitly teach wherein the printed layer is a second printed layer,
and the article of footwear further comprises a first printed layer on which the second printed layer is disposed.

However, Portzline already taught the sole material extending as a separate layer over an upper.

Dua teaches an upper with a first layer (see Fig. 14; Col. 10 Lines 39-43 "article of footwear 210...includes...an upper 230.  Upper 230 includes a textile element 240 that forms an interior layer...includes an intermediate layer 250 and an exterior layer 260"; Col. 10 Lines 48-50 "exterior layer of the upper may be selected based upon the properties of wear-resistance, flexibility, and air-permeability"; Col. 10 Lines 50-53 "the intermediate layer of the upper may be formed from a lightweight polymer foam material that provides cushioning and protects the foot from objects that may contact the upper"; Col. 10 Lines 53-56 "interior layer of the upper may be formed of a moisture-wicking textile that removes perspiration from the area immediately surrounding the foot", wherein the first layer is the intermediate layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s upper to be of the materials and layers as taught by Dua for the various advantages indicated with each layer and material (Col. 10 Lines 48-56), such as the intermediate layer of polymer foam for cushioning.

As to the term “printed” that proceeds the terms “layer” in “first layer”--
As discussed above in the claim interpretation of the office action, the term “printed” bears no patentable weight because one cannot determine from the finished product whether or not the material or layer was formed by printing.  
It is further noted that the material taught by Dua could be utilized in a method of printing (Dua teaches that the first layer/intermediate layer is of polymer foam in Col. 10 Lines 50-53; similarly as to aforementioned rejection of Claim 11, applicant’s specification [0135] indicates polymers are printable; it is known that Dua’s material is an option of polymers and the printing process is a well-known technique in the art. Inasmuch as all the structure is met by the prior art, the recitation is met).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Portzline teaches wherein the printed layer is a second printed layer (see subsequent explanation below),
and the article of footwear further comprises a first printed layer (intermediate layer provided by Dua) on which the second printed layer (the sole material layer extending to encompass at least a portion of the upper as taught by Portzline and Kilgore) is disposed. 
Regarding Claim 17, modified Portzline teaches all the claimed limitations as discussed above in Claim 16.
Modified Portzline does not explicitly teach wherein the printed layer is a second printed layer,
and the article of footwear further comprises a first printed layer on which the second printed layer is disposed.

However, Portzline already taught the sole material extending as a separate layer over an upper.

Dua teaches an upper with a first layer (see Fig. 14; Col. 10 Lines 39-43 "article of footwear 210...includes...an upper 230.  Upper 230 includes a textile element 240 that forms an interior layer...includes an intermediate layer 250 and an exterior layer 260"; Col. 10 Lines 48-50 "exterior layer of the upper may be selected based upon the properties of wear-resistance, flexibility, and air-permeability"; Col. 10 Lines 50-53 "the intermediate layer of the upper may be formed from a lightweight polymer foam material that provides cushioning and protects the foot from objects that may contact the upper"; Col. 10 Lines 53-56 "interior layer of the upper may be formed of a moisture-wicking textile that removes perspiration from the area immediately surrounding the foot", wherein the first layer is the intermediate layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s upper to be of the materials and layers as taught by Dua for the various advantages indicated with each layer and material (Col. 10 Lines 48-56), such as the intermediate layer of polymer foam for cushioning.

As to the term “printed” that proceeds the terms “layer” in “first layer”--
As discussed above in the claim interpretation of the office action, the term “printed” bears no patentable weight because one cannot determine from the finished product whether or not the material or layer was formed by printing.  
It is further noted that the material taught by Dua could be utilized in a method of printing (Dua teaches that the first layer/intermediate layer is of polymer foam in Col. 10 Lines 50-53; similarly as to aforementioned rejection of Claim 16, applicant’s specification [0135] indicates polymers are printable; it is known that Dua’s material is an option of polymers and the printing process is a well-known technique in the art. Inasmuch as all the structure is met by the prior art, the recitation is met).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Portzline teaches wherein the printed layer is a second printed layer (see subsequent explanation below),
and the article of footwear further comprises a first printed layer (intermediate layer provided by Dua) on which the second printed layer (the sole material layer extending to encompass at least a portion of the upper as taught by Portzline and Kilgore) is disposed. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al (US Publication 2011/0283560) in view of Guyan (USPN 10426226), Kilgore et al (USPN 7543399), herein Kilgore, and Dua et al (USPN 7347011), further in view of Luedecke (US Publication 2018/0192736) and Webster (USPN 11284674).
Regarding Claim 18, modified Portzline teaches all the claimed limitations as discussed above in Claim 17.
Modified Portzline does not explicitly teach wherein the printed layer has a uniform color and a uniform thickness.

Luedecke further teaches wherein the layer has a uniform color ([0059] “beads with differing properties such as hardness…may be colored in similar ways”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s printed layer to be of a uniform color as taught by Luedecke for aesthetic design choice, especially as Luedecke is also referring to pellets of varying hardness.

Webster teaches wherein the layer has a uniform thickness (Col. 19 Lines 53-56 "spraying of the first (i.e. Upper exterior) layer as well as subsequent layers onto the last…can be performed so as to provide a substantially uniform thickness over the last or, alternatively to vary the thickness").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s substantially uniform thickness to be uniform especially as it is recited as an alternative to varying the thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s materials to be of a uniform thickness as suggested by Webster for uniform structural support (Col. 19 Lines 53-65).

Claim(s) 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al (US Publication 2011/0283560) in view of Guyan (USPN 10426226) and Kilgore et al (USPN 7543399), herein Kilgore, further in view of Webster (USPN 11284674).
Regarding Claim 5, modified Portzline teaches all the claimed limitations as discussed above in Claim 4.
Modified Portzline does not explicitly teach wherein the first, second, third, and fourth printed materials have a uniform thickness.

However, modified Portzline already teaches that the printed materials are of the same layer.

Webster at least suggests wherein materials of a same layer have a uniform thickness (Col. 19 Lines 53-56 "spraying of the first (i.e. Upper exterior) layer as well as subsequent layers onto the last…can be performed so as to provide a substantially uniform thickness over the last or, alternatively to vary the thickness").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s substantially uniform thickness to be uniform especially as it is recited as an alternative to varying the thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s printed materials to be of a uniform thickness as suggested by Webster for uniform structural support (Col. 19 Lines 53-65).
Regarding Claim 6, modified Portzline teaches all the claimed limitations as discussed above in Claim 5.
Portzline further teaches wherein the first hardness of the toe portion is within a range of 15A-49A on a Shore A durometer scale ([0029] "low , medium, and high identifiers may correspond to...55, 65, and 75 Asker C", wherein 14 < 12 < 10, wherein toe is 14 and therefore 55 Asker C, wherein it is known in the art that 55 Asker C is about 32 Shore A, see extrinsic evidence Worldwide Foam NPL),
and wherein the fourth hardness of the heel portion is within a range of is 50A-100A on the Shore A durometer scale (wherein heel is 10 and therefore 75 Asker C, wherein it is known in the art that 75 Asker C is about 53 Shore A, see extrinsic evidence Worldwide foam NPL).
Regarding Claim 9, modified Portzline teaches all the claimed limitations as discussed above in Claim 1.
Modified Portzline does not explicitly teach wherein the printed layer has a uniform thickness.

Webster teaches wherein the layer has a uniform thickness (Col. 19 Lines 53-56 "spraying of the first (i.e. Upper exterior) layer as well as subsequent layers onto the last…can be performed so as to provide a substantially uniform thickness over the last or, alternatively to vary the thickness").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s substantially uniform thickness to be uniform especially as it is recited as an alternative to varying the thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s materials to be of a uniform thickness as suggested by Webster for uniform structural support (Col. 19 Lines 53-65).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al (US Publication 2011/0283560) in view of Guyan (USPN 1042625, 6, 926) and Kilgore et al (USPN 7543399), herein Kilgore, further in view of Luedecke (US Publication 2018/0192736).
Regarding Claim 7, modified Portzline teaches all the claimed limitations as discussed above in Claim 1.
Modified Portzline does not explicitly teach wherein the printed layer has a uniform color.

Luedecke further teaches wherein the layer has a uniform color ([0059] “beads with differing properties such as hardness…may be colored in similar ways”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s printed layer to be of a uniform color as taught by Luedecke for aesthetic design choice, especially as Luedecke is also referring to pellets of varying hardness.
Regarding Claim 8, modified Portzline teaches all the claimed limitations as discussed above in Claim 1.
Modified Portzline does not explicitly teach wherein the printed layer has a uniform appearance.

Luedecke further teaches wherein the layer has a uniform appearance ([0059] “beads with differing properties such as hardness…may be colored in similar ways”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s printed layer to be of a uniform appearance as taught by Luedecke for aesthetic design choice, especially as Luedecke is also referring to pellets of varying hardness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al (US Publication 2011/0283560) in view of Guyan (USPN 10426226) and Kilgore et al (USPN 7543399), herein Kilgore, further in view of Luedecke (US Publication 2018/0192736) and Webster (USPN 11284674).
Regarding Claim 13, modified Portzline teaches all the claimed limitations as discussed above in Claim 11.
Modified Portzline does not explicitly teach wherein the printed layer has a uniform appearance and a uniform thickness.

Luedecke further teaches wherein the layer has a uniform appearance ([0059] “beads with differing properties such as hardness…may be colored in similar ways”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s printed layer to be of a uniform appearance as taught by Luedecke for aesthetic design choice, especially as Luedecke is also referring to pellets of varying hardness.

Webster teaches wherein the layer has a uniform thickness (Col. 19 Lines 53-56 "spraying of the first (i.e. Upper exterior) layer as well as subsequent layers onto the last…can be performed so as to provide a substantially uniform thickness over the last or, alternatively to vary the thickness").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s substantially uniform thickness to be uniform especially as it is recited as an alternative to varying the thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline’s materials to be of a uniform thickness as suggested by Webster for uniform structural support (Col. 19 Lines 53-65).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, none of the prior art of record discloses wherein a plurality of spaced-apart first segments and a plurality of spaced-apart second segments are arranged in an alternating pattern from a first side of an upper to a second side of the upper, in conjunction with the rest of the structural limitations such as wherein the plurality of segments are of a plurality of printed materials, wherein the plurality of printed materials are arranged in the upper such that a stiffness of the upper is gradated from a toe portion to a heel portion of the upper, as set forth in the claim.  The use of gradated stiffness from a toe portion to a heel portion of the upper is known in the art of footwear, but the specific breakdown of the plurality of printed materials being two separate spaced-apart segments arranged in an alternating pattern from a first side to a second side of the upper as claimed by the applicant is novel.  Specifically, prior art Portzline and Kilgore disclose a stiffness of the upper gradated from a toe portion to a heel portion as recited in the application, which has been outlined in the rejection.  Prior art Bigolin (USPN 10362831) discloses a first and second plurality of spaced-apart segments.  However, none of the prior art discloses, teaches, or suggests the combination-- modified Portzline’s extended sole materials do not have first and second segments arranged in an alternating pattern.  To modify Portzline with Bigolin as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Luedecke (US Publication 2018/0195235), Mariacher (USPN 11134743), Liebeno et al (USPN 9259051), Hung (US Publication 2008/0005856), Smaldone et al (USPN 9241536), Bergeron (US Publication 2019/0350307), Sterman et al (US Publication 2015/0321418) directed to gradated hardness; Hatfield et al (USPN 8869435), Rammig (USPN 10059071) directed to one side of the upper being harder than another; Berger et al (USPN 8479415), Seidel (USPN 4096650) directed to uniform color/appearance; Terlizzi Jr et al (USPN 4412393), Zhang et al (US Publication 2011/0185594), Amis et al (USPN 11234488) directed to uniform thickness; Grings (US Publication 2017/0055625), Vlaho (US Publication 2009/0205223) directed to hardnesses in a shoe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732